UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-5268


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

ERIC THOMPSON, a/k/a Derick Cannon,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.    Liam O’Grady, District
Judge. (3:10-cr-00128-LO-1)


Submitted:   July 28, 2011                 Decided:   August 17, 2011


Before GREGORY, DUNCAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David R. Lett, Richmond, Virginia, for Appellant.         Neil H.
MacBride, United States Attorney, Michael R. Gill, Assistant
United States Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              A    jury     convicted     Eric     Thompson    on     four    counts          of

robbery affecting commerce, in violation of 18 U.S.C. § 1951

(2006), four counts of using, carrying, and possessing a firearm

in     relation      to    the   robberies,        in     violation    of     18     U.S.C.

§ 924(c)(1) (2006), and one count of unlawful possession of a

firearm       by   a      convicted    felon,      in     violation    of     18     U.S.C.

§§ 922(g)(1), 924(a)(2)            (2006).        Thompson     was    sentenced          to    a

total of 1,097 months of imprisonment.

              On appeal, Thompson first challenges his convictions

for a March 24, 2010, robbery of a Family Dollar store (Count

Five) and the related firearms offense (Count                         Six).        Thompson

contends that the Government did not sufficiently prove that he

was the person who committed the March 24 crimes because of the

lack of a definitive eyewitness identification.

              When an appellant challenges the sufficiency of the

evidence,      the     “jury     verdict    must     be    sustained     if       there       is

substantial        evidence,     taking     the    view     most    favorable       to    the

Government, to support it.”                 United States v. Burgos, 94 F.3d
849,    862    (4th       Cir.   1996)   (en      banc)    (emphasis     and       internal

quotation      marks       omitted).       “Substantial       evidence       is    evidence

that a reasonable finder of fact could accept as adequate and

sufficient to support a conclusion of a defendant’s guilt beyond

a reasonable doubt.”             United States v. Green, 599 F.3d 360, 367

                                             2
(4th    Cir.)   (internal     quotation           marks       and   citation       omitted),

cert. denied, 131 S. Ct. 271 (2010).

            In determining whether substantial evidence supports

the verdict, “this Court must consider circumstantial as well as

direct evidence, and allow the government the benefit of all

reasonable inferences from the facts proven to those sought to

be established.”         United States v. Cameron, 573 F.3d 179, 183

(4th    Cir.     2009)     (internal          quotation        marks       and     citations

omitted).        “[A]ppellate       reversal        on    grounds       of      insufficient

evidence . . . will be confined to cases where the prosecution’s

failure is clear.”         Green, 599 F.3d at 367 (internal quotation

marks and citation omitted).                 Thompson’s counsel objected to the

sufficiency of the evidence at trial, but the district court

found   sufficient       evidence       to    submit     the    matter       to   the    jury.

Thus, we review the sufficiency of the evidence de novo.                                Green,
599 F.3d at 367.         After reviewing the record, we easily conclude

that    substantial      evidence       supports        the    jury’s      convictions       of

Thompson on Counts Five and Six.

            Thompson next asserts that the district court erred

when it overruled his objection to the Government’s exercise of

a   peremptory    challenge       to    strike      a    black      male     juror.        When

defense     counsel      raised     a    challenge        pursuant         to     Batson    v.

Kentucky, 476 U.S. 79 (1986) to the use of a peremptory strike

to remove the juror, the Government denied discriminatory intent

                                              3
and   explained      that       it    struck        the    juror      because     he    seemed

distant,     inattentive,            and   disengaged.             The    district        court

overruled the objection.

             The    use    of    a     peremptory         challenge       for   a      racially

discriminatory       purpose         offends        the    Equal      Protection        Clause.

Batson, 476 U.S. at 84-90.                 The trial court’s resolution of a

Batson   challenge        is    largely     a       credibility       determination,       and

thus this court gives “great deference” to the trial court’s

findings as to whether a Batson violation occurred, and reviews

its findings for clear error.                       Green, 599 F.3d at 377; United

States v. Farrior, 535 F.3d 210, 221 (4th Cir. 2008).

             A   three-step          process        is    used   to     analyze     a    Batson

claim.     First, the party opposing the strike must make a prima

facie showing that the opposing party exercised the strike on

the basis of race.             Batson, 476 U.S. at 96-97.                 The burden then

shifts to the party exercising the strike to offer a racially

neutral explanation for removing the juror in question.                                 Id. at

97-98.     When conducting this analysis, “the decisive question

[is] whether counsel’s race-neutral explanation . . . should be

believed.”       Hernandez v. New York, 500 U.S. 352, 365 (1991).

             Once    the        neutral      explanation           is     presented,        the

complaining party must prove purposeful discrimination.                                 Batson,
476 U.S. at 98.           A movant may show purposeful discrimination by

demonstrating that the opposing party’s explanation is a mere

                                                4
pretext for racial discrimination.             Farrior, 535 F.3d at 221.

The party must “show both that [counsel’s stated] reasons were

merely pretextual and that race was the real reason for the

strike.”    United States v. McMillon, 14 F.3d 948, 953 (4th Cir.

1994) (emphasis in original).        In making this showing, the party

“‘may rely on all relevant circumstances to raise an inference

of purposeful discrimination.’”             Golphin v. Branker, 519 F.3d
168, 179 (4th Cir. 2008) (quoting Miller-El v. Dretke, 545 U.S.
231, 240 (2005)).

            Thompson failed to establish a prima facie case that

the Government exercised the peremptory challenge on the basis

of race.        A prima facie case does not arise merely because a

racial minority has been struck from the venire.               Farrior, 535
F.3d at 221.       Moreover, the Government offered the prospective

juror’s disinterest and lack of attentiveness as a race-neutral

reason    for    its   challenge.     “A    prosecutor   is   justified   in

striking jurors that he or she perceives to be inattentive or

uninterested.”         United States v. Garrison, 849 F.2d 103, 106

(4th Cir. 1988).         Thompson failed to show that the proffered

reason was pretextual.         Therefore, we conclude that the district

court did not clearly err in overruling the Batson objection.

            Accordingly, we affirm the judgment of the district

court.     We dispense with oral argument because the facts and

legal    contentions     are   adequately    presented   in   the   materials

                                      5
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   AFFIRMED




                                    6